PER CURIAM. ’
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “The orders of the District Court appealed from, being the orders of February 24, 1936, and March 2, 1936, respectively, having been amended by orders ol the District Co'urt entered February 18 1937, it is hereby stipulated by and between the parties to the above entitled consolidated causes, by their respective attorneys, as follows, to wit: (1) That the several above entitled appeals may be dismissed. (2) That such dismissals shall be made without taxation against or recovery by the several parties of any costs in the above entitled causes, all unappropriated *1016costs to- bé refunded to the appellant. (3) That the several appeal bonds filed by the appellant in -each of said causes may be cancelled and the sureties thereon released and discharged without liability of any kind or character upon said bonds.” On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be and the same is hereby dismissed, pursuant to the foregoing stipulation, without taxation against or recovery of any costs by the several parties.